           Case 1:17-cr-00057-DAD Document 58 Filed 01/15/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JOSEPH RIVERA

 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 1:17-cr-00057-DAD
12                          Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                      STATUS CONFERENCE
13    vs.
14    JOSEPH RIVERA,
15                          Defendant.
16
17
               IT IS HEREBY STIPULATED by and between the parties hereto, through their
18
     respective counsel, that the status conference hearing in the above-captioned matter now set for
19
     January 20, 2021, may be continued until January 27, 2021, at 2:00 p.m.
20
               The parties anticipate a resolution of Mr. Rivera’s supervised release violation and an
21
     admission on the requested date. Defense counsel needs additional time to speak with Mr.
22
     Rivera and to make arrangements with the Teen Challenge program, where Mr. Rivera is
23
     currently residing, to facilitate a Zoom appearance.
24
               As this is a supervised release violation, no exclusion of time is necessary under the
25
     Speedy Trial Act.
26
     ///
27
     ///
28

                                                             Respectfully submitted,
       Case 1:17-cr-00057-DAD Document 58 Filed 01/15/21 Page 2 of 2


 1
                                                          McGREGOR SCOTT
 2                                                        United States Attorney

 3
     DATED: January 14, 2021                       By:    /s/ Joseph Barton
 4                                                        JOSEPH BARTON
                                                          Assistant United States Attorney
 5                                                        Attorney for Plaintiff

 6
                                                          HEATHER E. WILLIAMS
 7                                                        Federal Defender

 8
     DATED: January 14, 2021                       By:    /s/ Charles J. Lee
 9                                                        CHARLES J. LEE
                                                          Assistant Federal Defender
10                                                        Attorneys for Defendant
                                                          JOSEPH RIVERA
11
12
13                                              ORDER

14
              IT IS SO ORDERED that the status conference hearing in the above-entitled case shall be
15
     continued to January 27, 2021, at 2:00 p.m.
16
17
     IT IS SO ORDERED.
18
     Dated:     January 15, 2021
19
                                                         UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
                                                    -2-
